internal_revenue_service number release date index number ------------------------------------------ ---------------------------------------------------- ------------------- --------------------------------------------- in re ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ telephone number -------------------- refer reply to cc intl b6 plr-126687-07 date date legend legend -------------------- ---------------------- ----------------------------- ----------------------------------- ----------------------------------- ------------------------------------ taxpayer parent subsidiary state a date date date date date date year accounting firm -------------------------- accounting firm -------------------------- accounting firm ---------------------------------- --------------------------- --------------------------- ------------------- -------------------------- ------- plr-126687-07 dear ----------------- this responds to your letter dated date requesting a ruling that subsidiary’s attempted election under sec_992 on date to be treated as a domestic_international_sales_corporation disc was as a result of untimely filing never effective and therefore that subsidiary was not a disc as a result of the purported date election in the alternative in the event we determine that the election was valid you requested relief under sec_301_9100-3 as subsidiary’s successor-in- interest to terminate subsidiary’s election as of date facts subsidiary a state a corporation was formed on date as a wholly-owned subsidiary of parent at the time subsidiary was formed accounting firm was parent’s primary tax and accounting advisor on the advice of accounting firm parent had hired accounting firm to assist in subsidiary’s formation parent and subsidiary expected accounting firm to perform all the necessary actions to form subsidiary as a disc including the preparation and filing of a disc election taxpayer represents that accounting firm never prepared or filed a disc election with respect to subsidiary in late year parent and subsidiary learned that accounting firm never filed subsidiary’s disc election accounting firm recommended that subsidiary make the election to be treated as a disc and subsidiary filed the election on date subsidiary attached a letter to the election requesting that the election be accepted as timely filed for subsidiary’s first taxable_year ie subsidiary requested that the election be treated as retroactive to subsidiary’s formation roughly three years earlier on date approximately nine months after the date election was filed taxpayer acquired parent parent and subsidiary changed their taxable_year from a calendar taxable_year to a taxable_year ending date when they were acquired by taxpayer in anticipation of this acquisition accounting firm had advised taxpayer and parent to terminate subsidiary prior to the acquisition however the termination was not effected as planned subsidiary remained in existence until date ie for two years after the acquisition at which time taxpayer realized that subsidiary still existed and dissolved it subsidiary never earned_income or otherwise conducted any business operations neither parent nor taxpayer claimed any benefits or other treatment under the disc provisions with respect to subsidiary plr-126687-07 taxpayer claims that the date disc election was ineffective because it was not filed in accordance with sec_992 or the regulations thereunder in sec_1_921-1t therefore taxpayer believes subsidiary’s date filing was not a valid election to be treated as a disc law sections relate to the tax treatment of discs and their shareholders to qualify as a disc a taxpayer must among other requirements elect to be treated as a disc under sec_992 which provides an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate the second and third sentences of sec_1_921-1t answer provide a corporation electing interest_charge_disc status must file form 4876a a corporation electing to be treated as a fsc small_fsc or interest_charge_disc for its first taxable_year shall make its election within days after the beginning of that year analysis sec_992 provides generally that a corporation may elect to be treated as a disc for a taxable_year at any time during the 90-day period immediately preceding such taxable_year for example if a corporation that has a calendar taxable_year wants to elect to be treated as a disc with respect to its taxable_year the corporation must make such election during the final days of the rule described in sec_992 does not permit a newly-formed corporation to elect to be treated as a disc for its first taxable_year because the corporation is not in existence during the 90-day period preceding its first taxable_year hence sec_1 1t b provides that a newly-formed corporation may elect to be treated as a disc for its first taxable_year by making such election during the first days of its first taxable_year to summarize a corporation may elect to be treated as a disc during one of two day periods a corporation intending to be treated as a disc for its first taxable_year must make the election during the first days of its first taxable_year this election will taxpayer’s ruling_request refers to the rules for making an election contained in sec_1_992-2 we assume taxpayer intended to refer to the rules in sec_1_921-1t which are the relevant rules and incorporate portions of the sec_1_992-2 rules by reference therefore we refer to sec_1_921-1t throughout this letter plr-126687-07 be effective for the corporation’s first taxable_year and each taxable_year thereafter a corporation intending to be treated as a disc for a taxable_year that is not its first taxable_year must make the election during the last days of the preceding_taxable_year this election will be effective for the taxable_year following such day period and each taxable_year thereafter in the present case subsidiary did not make a disc election during the first days of its first taxable_year rather it attempted to make the election about three years after its formation nor did subsidiary make a disc election during a 90-day period preceding any of its taxable years rather subsidiary attempted to make the election on a date that was about nine months before the beginning of its next taxable_year ie subsidiary’s taxable_year that began on date in other words subsidiary’s election was not timely filed under the rules provided in sec_992 and the applicable_portion of sec_1_921-1t answer therefore subsidiary’s attempted date election to be treated as a disc was not valid because we determine that the purported disc election was not valid we need not address taxpayer’s alternative ruling_request rulings based on the information submitted and the facts and representations made we determine that the election filed on date to treat subsidiary as a disc was ineffective as a result of untimely filing therefore subsidiary did not qualify as a disc as a result of the date filing caveats we express no opinion on any provisions of the code or regulations not specifically covered by the above ruling the ruling given in this letter is based on facts and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the ruling_request verification of the information representations and other data may be required as part of the audit process procedural statements this ruling is directed only to taxpayer code sec_6110 provides that it may not be used or cited as precedent even if subsidiary had remained on a calendar taxable_year the attempted election would have been about eleven months prior to the beginning of its next calendar taxable_year and therefore not during the 90-day period preceding the beginning of a taxable_year plr-126687-07 taxpayer should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely __________________________ christopher j bello senior technical reviewer branch office of the associate chief_counsel international cc
